Case 20-10343-LSS Doc 799 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
(fointly Administered)

Debtors.
Ref. Docket No. 613, 616, 665, 696, 697, 714,
719, 722

 

 

ORDER APPROVING
CONFIDENTIALITY AND PROTECTIVE ORDER

Upon the motion {the “Motion”)2 of the Debtors for entry of an order (this “Order”),
under section 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, and Local Rule 9018-1(H),
approving the Confidentiality and Protective Order (the “Revised Protective Order”) attached
hereto as Exhibit 1; and this Court having jurisdiction to consider the Motion in accordance with
28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware, dated February 29, 2012; and the Court having found that this
is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Debtors having consented to
entry of a final order by this Court under Article [II of the United States Constitution; and the
Court having found that venue of this proceeding and the Motion in this District is proper
pursuant to 28 U.S.C. §§ 1408 and 1409; and appropriate notice of and opportunity for a hearing
on the Motion having been given and no other or further notice being necessary; and having
considered any objections and joinders to the Motion (D.1. 616, 665, 696, 697, 707, and 722);

and having held a hearing on the Motion on May 29, 2020; and the Court having determined that

 

1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311), The Debtors’ mailing
address is 1325 W. Walnut Hilf Ln., Irving, Texas 75038.

 
Case 20-10343-LSS Doc 799 Filed 06/08/20 Page 2 of 2

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
1. The Court ruled as reflected in the May 29 transcript and as set forth in the
Revised Protective Order.
2. The Revised Protective Order is approved and entered as an order of this Court.
3. This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.

Dated: June ¥, 2020 tun. Mab uvebler

GE Selber Silverstein
United States Bankruptcy Judge

 

 
